Case: 6:17-cr-00036-CHB-HAI Doc #: 117 Filed: 08/14/19 Page: 1 of 4 - Page ID#: 591



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         (at London)

   UNITED STATES OF AMERICA,                           )
                                                       )
             Plaintiff,                                )     Criminal Action No. 6:17-CR-036-CHB
                                                       )
   v.                                                  )
                                                       )     ORDER ADVANCING PRETRIAL
   RODNEY SCOTT PHELPS,                                )            CONFERENCE
                                                       )
             Defendant.                                )

                                          ***    ***       ***   ***
        This matter is before the Court on its own motion. This matter is scheduled for a jury

 trial on Wednesday, August 28, 2019 at the hour of 9:30 a.m., before the Honorable Claria

 Horn Boom, United States District Judge, at the U.S. Courthouse in London, Kentucky. [R. 98]

 The anticipated length of trial is fourteen days.

        Accordingly, and the Court being otherwise sufficiently advised; IT IS HEREBY

 ORDERED as follows:

        1.        Final Pretrial Conference. The Final Pretrial Conference scheduled for

 Tuesday, August 20, 2019 at the hour of 10:00 a.m. is RESCHEDULED for Tuesday,

 August 20, 2019 at the hour of 8:30 a.m., before the Honorable Claria Horn Boom, United

 States District Judge, at the U.S. Courthouse in London, Kentucky.

        2.        At the Final Pretrial Conference the parties shall be prepared to discuss:

                  a.      Any expected evidentiary issues or disputes;

                  b.      Any stipulations that can be agreed upon to expedite voluminous

                  discovery;




                                                  -1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 117 Filed: 08/14/19 Page: 2 of 4 - Page ID#: 592



               c.      Any additional ideas for streamlining the trial process to be as efficient as

               possible.

       3.      Pretrial Filings. The Pretrial Filings in the Court’s Standing Pretrial and Trial

 Management Order [R. 66-1] are hereby AMENDED as follows:

            No later than Friday, August 16, at 5:00 p.m. each party shall file a trial

            memorandum containing the following:

                (a) The statute(s) involved and elements of the offense(s) (with discussion

                    of authorities, if disputed).

                (b) A proposed statement of the case suitable for reading to the prospective

                    jurors during voir dire, and a separate statement of disputed facts.

                (c) A separate statement of each unresolved substantive issue of law,

                    with discussion and citations to authorities.

                (d) A statement of evidentiary issues it is reasonably believed will be raised at

                    trial, together with citations to the appropriate Federal Rules of Evidence

                    and authorities in support of the position taken.

                (e) A statement of any known or reasonably anticipated potential trial

                    problems, or other issues that may assist the Court in trying the case.

                (f) Proposed substantive and special jury instructions with citations to
                    authorities.

                    It is not necessary to submit standard general instructions. Additional

                    requests at trial are to be kept to a minimum.

                (g) Proposed voir dire questions.

                (h) Counsel shall file an exhibit list and pre-mark for identification purposes

                    all exhibits intended to be used at trial in accordance with L.Cr.R. 55.2.

                                                    -2-
Case: 6:17-cr-00036-CHB-HAI Doc #: 117 Filed: 08/14/19 Page: 3 of 4 - Page ID#: 593



                     Counsel shall file a stipulation as to the authenticity of the exhibits. Any

                     objections to the authenticity of the exhibits shall be heard prior to trial at a

                     time and place to be set by the Court.

        4.     Other Pretrial Submissions and Trial Matters.

                a. No later Friday, August 16, at 5:00 p.m., the United States (and the

                    Defendant if he/she so chooses) shall submit, for the Court’s in camera

                    review, a proposed witness list with a brief summary of the expected

                    testimony of each witness and an estimate as to the amount of time that will

                    be required to present the testimony in chief of each witness. The witness

                    list shall be submitted via e- mail to boom_chambers@kyed.uscourts.gov.

                b. At the commencement of trial, the United States shall furnish the official

                    court reporter a list of pre-marked exhibits intended to be used at trial.

        5.      Motions for Change of Plea. If the Defendant intends to enter a plea of guilty,

  defense counsel shall file a motion for change of plea. All motions for change of plea shall be

  filed no later than Friday, August 16, at 5:00 p.m., absent good cause. A Defendant is

  advised that failure to comply with this filing requirement will be considered by the Court in

  determining whether to grant credit for acceptance of responsibility. See U.S.S.G.

  §3E1.1. Following the filing of a motion for change of plea, and if the parties intend to

  proceed pursuant to a written plea agreement, the United States shall submit a copy of the

  proposed plea agreement for the Court’s review at least one (1) day prior to any hearing on

  the Defendant’s motion for change of plea. This document shall be transmitted as an

  electronic attachment to boom_chambers@kyed.uscourts.gov.

        6.      Other Deadlines. All other deadlines set forth in the Court’s Order Setting Jury


                                                 -3-
Case: 6:17-cr-00036-CHB-HAI Doc #: 117 Filed: 08/14/19 Page: 4 of 4 - Page ID#: 594



 Trial [R. 98] shall remain.

            This the 14th day of August, 2019.




                                                 -4-
